AO 450 (SCD 04/2010) Judgment in a Civil Action
                                            UNITED STATES DISTRICT COURT
                                                       for the
                                                District of South Carolina

            Sean Christopher Clemmons,
                      Plaintiff
                         v.                                         Civil Action No.       0:16-cv-01305-DCC



   United States of America; Warden Hudson; Unit
 Manager Amy Leonard; Case Manager W. Wahlen;
 Warden Travis Bragg; AW Furman; Captain Hicks;
 Health Service Administrator Canada; Food Service          )
     Administrator Kinnion; Lieutenant Baits; E.            )
  Negron-Oliver, Disciplinary Hearing Official; Unit        )
 Manager Holland; Lieutenant Torres; Case Manager           )
 Swan; Counselor Keyes; Lieutenant Dunbar; Officer          )
   Strictland; Mays; Mills; Doctor Berrios; MLP H
 Hansen; Kirkland; RN Donna Griffith; K. Robinson;
 D. Kowszik, RN; HIT Kimbrell; Physician Kimberly
 Lemons; MLP Romero; Adams; Jane Doe, Medical
  Air Marshal; Trust Fund Official Leviner; Federal
   Bureau of Prisons; SIS Bennett; Fortune; Officer
    Godbey; Officer Legett; Psychologist Figuora;
 Acting Captain Caraluzzi; Associate Warden Kelly,
                      Defendant

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)            recover from the defendant (name)               the amount of         dollars ($    ),
which includes prejudgment interest at the rate of     %, plus postjudgment interest at the rate of   %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                     .
O other: the plaintiff, Sean Christopher Clemmons, shall take nothing of the defendants; Warden Hudson, Unit
Manager Amy Leonard, Case Manager W. Wahlen, Physician Kimberly Lemons, MLP Romero, and Adams, as to the
complaint filed pursuant to 42 U.S.C. 1983 and this action is dismissed.
O other: Summary judgment is hereby entered for the defendants; AW Furman, Food Service Administrator Kinnion,
Lieutenant Baits, E Negron-Oliver, Unit Manager Holland, Lieutenant Torres, Case Manager Swan, Counselor Keyes,
Kirkland, RN Donna Griffith, D Kowszik, HIT Kimbrell, Jane Doe, Trust Fund Official Leviner, Federal Bureau of
Prisons, SIS Bennett, Fortune , Psychologist Figuora, Acting Captain Caraluzzi, and Associate Warden Kelly. The
plaintiff, Sean Christopher Clemmons, shall take nothing of the defendants as to the complaint filed pursuant to 42
U.S.C. 1983 and this action is dismissed with prejudice.
O other: Summary judgment is hereby entered for the defendant; Captain Hicks. The plaintiff, Sean Christopher
Clemmons, shall take nothing of the defendant as to the complaint filed pursuant to 42 U.S.C. 1983 and this action is
dismissed with prejudice.

This action was (check one):

O decided by the Honorable A. Marvin Quattlebaum, Jr., United States District Judge, presiding, adopting the Report
and Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
granting defendants Warden Hudson, Unit Manager Amy Leonard, Case Manager W. Wahlen, Physician Kimberly
Lemons, MLP Romero, and Adams’ motion to dismiss.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
granting defendants AW Furman, Food Service Administrator Kinnion, Lieutenant Baits, E Negron-Oliver, Unit
Manager Holland, Lieutenant Torres, Case Manager Swan, Counselor Keyes, Kirkland, RN Donna Griffith, D Kowszik,
HIT Kimbrell, Jane Doe, Trust Fund Official Leviner, Federal Bureau of Prisons, SIS Bennett, Fortune , Psychologist
Figuora, Acting Captain Caraluzzi, and Associate Warden Kelly’s motion for summary judgment.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
granting defendant Captain Hicks’s motion for summary judgment.

Date: August 22, 2019                                            ROBIN L. BLUME, CLERK OF COURT




                                                                           Signature of Clerk or Deputy Clerk
